1103DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160050409 A1) in view of Lo et al. (US 20150138246 A1).
Regarding claim 1, Park discloses a display device (figs. 1 and 5), comprising: 
a display panel (130 of figs. 1 and  5, 501 of fig. 5) configured to display a parallax image (3D display image is generated by the parallax barrier, 502 of fig. 5, [0077] display a stereoscopic image or a multiview image) comprising a first image to be viewed by a first eye of a user and a second image to be viewed by a second eye of the user (e.g. figs. 9, 35 and 39); and 

a beam direction of the parallax image being defined by the plurality of optical elements (502 of fig. 5, see 920 of fig. 9), 
the display panel comprising a plurality of subpixels (501 of fig. 5, [0076 and 0077]) configured to be able to display different images ([0063 and 0077] a stereoscopic image or multiview image is displayed) 
It is noted that Park is silent about the plurality of subpixels including a plurality of minipixel, and each of the minipixels included in the plurality of subpixels being configured to be able to display different images.
	Lo teaches the plurality of subpixels including a plurality of minipixel ([0010, 0012]), and each of the minipixels included in the plurality of subpixels being configured to be able to display different images ([0061] through such a configuration, the pixels 100, the color sub-pixels 100R, 100G, 100G, 100W, and the mini-pixels RUX, GUX, BUX, WUX can display colors, [0064-0066]).
	Taking the teachings of Park and Lo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels including minipixels of Lo into the display device of Park to provide a good color quality for the display.
Regarding claim 2, Park teaches the display device according to claim 1, further comprising: a controller (110 and 620 of fig. 6) configured to determine an image to be displayed 
Regarding claim 3, Park further teaches the display device according to claim 2, wherein the controller (110 and 620 of fig. 6) is configured to determine an image to be displayed on each of the minipixels (subpixels 711 of fig. 7 include minipixels as taught by Lo, [0064-0066]) based on a viewpoint position of the user (731 of fig. 7, [0086-0088]). Lo teaches each of the color pixels 100R, 100G, 100G, 100W includes a plurality of mini-pixels RUX, GUX, BUX, WUX arranged in arrays to be displayed, [0064-0066], figs. 1 and 2).
Regarding claim 4, Park further teaches the display device according to claim 2, wherein the plurality of subpixels comprise a first minipixel and a second minipixel ([0026] the selected subpixel corresponds to the left image for the left eye and the selected subpixel corresponds to the right image for right eye, figs. 9, 35 and 39 display first subpixel and second subpixel; wherein the subpixels include minipixels as taught by Lo, fig. 1 and 2), and the controller (110 and 620 of fig. 1) is configured to cause the first mini pixel to display the first image and cause the second minipixel to display the second image (711 of fig. 7, the selected subpixels are displayed, fig. 9 display the first subpixels and second subpixels. See also figs. 35 and 39).
Regarding claim 5, Park further teaches the display device according to claim 2, wherein when an image to be displayed on a predetermined minipixel included in the plurality of subpixels is changed to a different image ([0031] the first subpixel structure being different than the second subpixel structure, 711 of fig. 7 of Park, is predetermined subpixels that includes minipixels as taught by Lo in figures 1 and 2), the controller controls gradations of minipixels other than the predetermined minipixel included in the plurality of subpixels ([0031]).

Regarding claim 8, Park discloses a three-dimensional display system (figs. 1, 5, and 33), comprising: 
a position detection device that detects positions of eyes of a user (3330 of fig. 33); and 
a three-dimensional display device (3340 of fig. 3, the three-dimensional display device is described in figure5, 130), the three-dimensional display device comprising
 a display panel (130 of figs. 1 and  5, 501 of fig. 5) configured to display a parallax image (3D display image is generated by the parallax barrier, 502 of fig. 5, [0077] display a stereoscopic image or a multiview image) comprising a first image to be viewed by a first eye of a user and a second image to be viewed by a second eye of the user (e.g. figs. 35 and 39); and 
an optical member comprising a plurality of optical elements (502 of fig. 5) arranged along a predetermined direction which comprises a component in a parallax direction of the first eye and the second eye (e.g. figs. 9, 35, and 39; [0077]), 
a beam direction of the parallax image being defined by the plurality of optical elements (502 of fig. 5, see 920 of fig. 9), 
the display panel comprising a plurality of subpixels (501 of fig. 5, [0076 and 0077]) configured to be able to display different images ([0063 and 0077] a stereoscopic image or multiview image is displayed) 

	Lo teaches the plurality of subpixels including a plurality of minipixel ([0010, 0012]), and each of the minipixels included in the plurality of subpixels being configured to be able to display different images ([0061] through such a configuration, the pixels 100, the color sub-pixels 100R, 100G, 100G, 100W, and the mini-pixels RUX, GUX, BUX, WUX can display colors, [0064-0066]).
	Taking the teachings of Park and Lo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels including minipixels of Lo into the display device of Park to provide a good color quality for the display.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Albesa et al. (US 20200355914 A1) in view of Lo et al. (US 20150138246 A1).
Regarding claim 1, Albesa discloses a display device (10 of fig. 1), comprising: 
a display panel (15 and 16 of figs. 1 and 2) configured to display a parallax image comprising a first image to be viewed by a first eye of a user and a second image to be viewed by a second eye of the user ([0053, 0055-0056] a three-dimensional image), and 
an optical member comprising a plurality of optical elements (16 of figs. 1 and 2) arranged along a predetermined direction which comprises a component in a parallax direction of the first eye and the second eye ([0053 and 0056]), 

the display panel comprising a plurality of subpixels ([0059-0061]) configured to be able to display different images (Img1, Img2, Img3 of fig. 1), and 
It is noted that Park is silent about the plurality of subpixels including a plurality of minipixel, and each of the minipixels included in the plurality of subpixels being configured to be able to display different images.
	Lo teaches the plurality of subpixels including a plurality of minipixel ([0010, 0012]), and each of the minipixels included in the plurality of subpixels being configured to be able to display different images ([0061] through such a configuration, the pixels 100, the color sub-pixels 100R, 100G, 100G, 100W, and the mini-pixels RUX, GUX, BUX, WUX can display colors, [0064-0066]).
	Taking the teachings of Park and Lo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels including minipixels of Lo into the display device of Park to provide a good color quality for the display.
Regarding claim 8, Albesa discloses a three-dimensional display system (figs. 1 and 2), comprising: 
a position detection device that detects positions of eyes of a user (17 of fig. 1); and 
a three-dimensional display device (10 of fig. 1), 
the three-dimensional display device (10 of fig. 1) comprising

an optical member comprising a plurality of optical elements (16 of figs. 1 and 2) arranged along a predetermined direction which comprises a component in a parallax direction of the first eye and the second eye ([0053 and 0056]), 
a beam direction of the parallax image being defined by the plurality of optical elements ([0023 and 0053] a parallax barrier to create a beam direction of the parallax image), 
the display panel comprising a plurality of subpixels ([0059-0061]) configured to be able to display different images (Img1, Img2, Img3 of fig. 1), and 
It is noted that Park is silent about the plurality of subpixels including a plurality of minipixel, and each of the minipixels included in the plurality of subpixels being configured to be able to display different images.
	Lo teaches the plurality of subpixels including a plurality of minipixel ([0010, 0012]), and each of the minipixels included in the plurality of subpixels being configured to be able to display different images ([0061] through such a configuration, the pixels 100, the color sub-pixels 100R, 100G, 100G, 100W, and the mini-pixels RUX, GUX, BUX, WUX can display colors, [0064-0066]).
	Taking the teachings of Park and Lo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels including minipixels of Lo into the display device of Park to provide a good color quality for the display.

a three-dimensional display device (11, 15, and 16 of figs. 1 and 2); and 
a projected member comprising a projected surface (14 of fig. 1), 
the three-dimensional display device comprising a display panel (15 and 16 of figs. 1 and 3) configured to display a parallax image comprising a first image to be viewed by a first eye of a user and a second image to be viewed by a second eye of the user ([0053, 0055-0056] a three-dimensional image), and 
an optical member comprising a plurality of optical elements (16 of figs. 1 and 2) arranged along a predetermined direction which comprises a component in a parallax direction of the first eye and the second eye ([0053 and 0056]), 
a beam direction of the parallax image being defined by the plurality of optical elements ([0023 and 0053] a parallax barrier to create a beam direction of the parallax image), 
the display panel comprising a plurality of subpixels ([0059-0061]) configured to be able to display different images (Img1, Img2, Img3 of fig. 1), and 
the three-dimensional display device being configured to project the first image and the second image on the projected surface and allow the user to view the first image and the second image through the projected surface (12, 13, and 14 of fig. 1, [0037-0038] an optical unit (12) for projecting virtual images (Img), designed to project every image generated by the imaging unit in the field of vision of the motor vehicle driver. According to the invention, the imaging unit comprises an autostereoscopic filter (16)).

	Lo teaches the plurality of subpixels including a plurality of minipixel ([0010, 0012]), and each of the minipixels included in the plurality of subpixels being configured to be able to display different images ([0061] through such a configuration, the pixels 100, the color sub-pixels 100R, 100G, 100G, 100W, and the mini-pixels RUX, GUX, BUX, WUX can display colors, [0064-0066]).
	Taking the teachings of Park and Lo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels including minipixels of Lo into the display device of Park to provide a good color quality for the display.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160050409 A1) in view of Lo et al. (US 20150138246 A1) as applied to claims 1 and 2, and further in view of Lim et al. (US 20120032949 A1).
Regarding claim 7, Park modified by Lo teaches the display device according to claim 2. 
However, Park and Lo do not teach wherein the controller is configured to cause a part of the display panel to display a three-dimensional image, and the controller is configured to cause another part of the display panel to display a two-dimensional image.
Lim teaches wherein the controller is configured to cause a part of the display panel to display a three- dimensional image (S6 of fig. 8, [0041]), and the controller is configured to cause another part of the display panel to display a two-dimensional image (S8 of fig. 8, [0041]).
quality of a non-stereoscopic image having a high spatial frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 20170212359 A1) discloses a directional backlight unit, a three-dimensional (3D) image display apparatus, and a 3D image displaying method are provided. The directional backlight unit includes a light guide plate having an emission surface on which a plurality of grating elements including first and second groups of grating elements are provided.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425